Case 3:19-cv-00369-HEH-RCY Document 116 Filed 01/19/21 Page 1 of 5 PagelD# 1023

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division

ROBERT EARL TIPPENS, )
)
Plaintiff, )
)

Vv. ) Civil Action No. 3:19CV369-HEH
)
VIRGINIA DEPARTMENT OF )
CORRECTIONS, et al., )
)
Defendants. )

MEMORANDUM OPINION
(Dismissing Action)

Robert Earl Tippens, a Virginia inmate proceeding pro se, brings this action
pursuant to 42 U.S.C. § 1983. The matter is before the Court on Tippens’s failure to
exhaust his administrative remedies with respect to Claim G against Defendant Edwards
and Tippens’s failure to serve Defendant Martines in a timely manner. For the reasons
set forth below, the claims against Defendant Edwards and Martines will be dismissed
without prejudice.

I. Pertinent Procedural History and the Dismissal of Claim G Against Edwards

By Memorandum Order entered on August 26, 2020, the Court filed Tippens’s
Second Amended Complaint and the Marshal attempted to serve Defendant Martines,

who had not previously been served.’ In the Second Amended Complaint (ECF No. 35),

 

! Tippens has filed a Motion to Dismiss the Second Amended Complaint because he had not
sought leave of the Court to file Second Amended Complaint. (ECF No. 107.) Nevertheless, the
Court granted Tippens leave to file the Second Amended Complaint by Memorandum Order
Case 3:19-cv-00369-HEH-RCY Document 116 Filed 01/19/21 Page 2 of 5 PagelD# 1024

Tippens alleged that he has “a rare, multiple food allergy condition.” (/d. at 3. Tippens

asserted that he was entitled to relief upon the following grounds:

Claim A

Claim B

Claim C

Claim D

Claim E

Claim F

Claim G

Dr. Cortez Hernandez Martines violated Tippens’s constitutional
rights by failing to adequately and timely test Tippens to diagnose
his food allergies. (/d. at 4.)

The Virginia Department of Corrections (“VDOC”) violated
Tippens’s Eighth Amendment rights by continuing to “accidently
feed” Tippens food contrary to Tippens’s “multiple food allergen
condition.” (/d.)

Food Service Supervisor Powell violated Tippens’s Eighth
Amendment rights by following the VDOC special food diet
guidelines and serving Tippens rice and potatoes for every meal.
(id. at 5.)

The VDOC violated Tippens’s rights because its special diet
guidelines, as applied to Tippens, results in Tippens consuming rice
and potatoes at every meal, which endangers Tippens’s health. (/d.)

On May 6, and June 11, 2019, Food Service Supervisor Malone
violated Tippens’s rights by serving Tippens grits when Tippens is
allergic to corn and then replacing the grits with potatoes. (/d.)

Food Service Director Morgan violated Tippens’s rights by telling
him that the two times he was served butter, which contained soy, to
which Tippens was allergic, was an honest mistake. (Jd. at 6.)

On June 12, 2019, Defendants Hudgins and Edwards, because
they were biased against Tippens, served Tippens ground chicken,
while the rest of the population received “real chicken.” (/d.)

 

entered on August 26, 2020. Accordingly, Tippens’s Motion to Dismiss the Second Amended
Complaint (ECF No. 107) will be DENIED.

? The Court employs the pagination assigned by the CM/ECF docketing system. The Court
corrects the capitalization, punctuation, and spelling in the quotations from the parties’
submissions. The Court corrects the spelling of the defendants’ names in accordance with the
spelling set forth in the Memorandum in Support of the Motion for Summary Judgment. (ECF

No. 51, at 1-2.)
Case 3:19-cv-00369-HEH-RCY Document 116 Filed 01/19/21 Page 3 of 5 PagelD# 1025

Defendants VDOC, Powell, Malone, Morgan, Robinson, and Hudgins
(collectively, “Defendants”) moved for summary judgment on the grounds that, inter
alia, Tippens failed to exhaust his administrative remedies. By Memorandum Opinion
and Order entered on September 9, 2020, the Court granted Defendants’ Motion for
Summary Judgment on ground that Tippens had failed to exhaust his administrative
remedies prior to filing the action. Tippens v. Virginia Dep’t of Corr., No. 3:19CV369—
HEH, 2020 WL 5414759, at *6 (E.D. Va. Sept. 9, 2020). The Court dismissed without
prejudice Claims B through G against Defendants VDOC, Powell, Malone, Morgan,
Hudgins, and Robinson. /d. at *7. The Court noted that:

The Second Amended Complaint corrected the spelling of the names of the

[sic] some of the defendants and added Defendant Edwards as a defendant to

Claim G. It is apparent from the record before the Court that Claim G against

Defendant Edwards is subject to dismissal because Tippens failed to exhaust

his administrative remedies prior to filing the action. Accordingly, within

twenty (20) days of the date of entry hereof, Tippens must demonstrate why

Claim G against Defendant Edwards should not be dismissed for lack of

exhaustion. See Penley v. McDowell Cty. Bd. of Educ., 876 F.3d 646, 661

(4th Cir. 2017) (“[D]istrict courts may enter summary judgment sua sponte

‘so long as the losing party was on notice that she had to come forward with

all of her evidence.’” ((quoting Celotex Corp. v. Catrett, 477 U.S. 317, 326

(1986))); Fed. R. Civ. P. 56(f).

Id. (alteration in original).

Tippens responded, but failed to demonstrate that he exhausted Claim G prior to

filing this action. Accordingly, Claim G against Defendant Edwards will be dismissed

without prejudice because Tippens failed to exhaust his administrative remedies with

respect to that claim prior to filing the action.
Case 3:19-cv-00369-HEH-RCY Document 116 Filed 01/19/21 Page 4 of 5 PagelD# 1026

Il. Failure to Timely Serve Defendant Martines

Pursuant to Federal Rule of Civil Procedure 4(m), Tippens had 90 days from the
filing of the Second Amended Complaint on August 26, 2020 to serve the Defendant
Martines. More than 90 days elapsed and Tippens failed to serve Defendant Martines.
Accordingly, by Memorandum Order entered on December 21, 2020, the Court directed
Tippens, within eleven (11) days of the date of entry thereof, to show good cause why
Claim A should not be dismissed for his failure to serve Defendant Martines in the time
required by Rule 4(m).

Tippens responded and asserts that he does not have a current address for
Defendant Martines. Tippens also suggests the Covid—19 crisis has somehow impacted
his ability to timely serve Defendant Martines. Rule 4(m) requires that, absent a showing
of good cause, the Court must dismiss without prejudice any complaint in which the
plaintiff fails to serve the defendant within the allotted 90-day period. Fed. R. Civ. P.
4(m). Courts within the Fourth Circuit found good cause to extend the 120-day time
period when the plaintiff has made “reasonable, diligent efforts to effect service on the
defendant.” Venable v. Dep’t of Corr., No. 3:05cv821, 2007 WL 5145334, at *1 (E.D.
Va. Feb. 7, 2007) (quoting Hammad v. Tate Access Floors, Inc., 31 F. Supp. 2d 524, 528
(D. Md. 1999)). Neither pro se status nor incarceration constitutes good cause. Sewraz v.
Long, No. 3:08CV100, 2012 WL 214085, at *1—2 (E.D. Va. Jan. 24, 2012) (citing cases).
Tippens has not made “reasonable, diligent efforts to effect service on the defendant.”
Venable, 2007 WL 5145334, at *1 (quoting Hammad, 31 F. Supp. 2d at 528). Tippens

fails to demonstrate good cause for his failure to serve Defendant Martines. Accordingly,

4
Case 3:19-cv-00369-HEH-RCY Document116 Filed 01/19/21 Page 5 of 5 PagelD# 1027

Claim A against Defendant Martines will be dismissed without prejudice. Tippens’s
Motion to Show Good Cause (ECF No. 115) will be denied.
II. Conclusion

Tippens’s Motion to Dismiss the Second Amended Complaint (ECF No. 107) will
be denied. Claim A against Defendant Martines and Claim G against Defendant Edwards
will be dismissed without prejudice. Tippens’s Motion to Show Good Cause (ECF No.
115) will be denied. The parties’ outstanding motions and requests (ECF Nos. 105, 109,
110) will be denied as moot. The action will be dismissed.

An appropriate Order will accompany this Memorandum Opinion.

wh /s/

HENRY E. HUDSON

Date: Jan. 1%, 2021 SENIOR UNITED STATES DISTRICT JUDGE
Richmond, Virginia
